Citation Nr: 1753039	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  10-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for chronic obstructive pulmonary disease (COPD) and asbestosis in excess of 10 percent from October 30, 2007 to October 7, 2008.

2.  Entitlement to a disability rating for COPD and asbestosis in excess of 30 percent from October 8, 2008 to August 23, 2009.

3. Entitlement to a disability rating for COPD and asbestosis in excess of 10 percent from August 24, 2009 to January 9, 2014.

4.  Entitlement to a disability rating for COPD and asbestosis in excess of 30 percent since January 10, 2014.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to April 1953 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a May 2010 rating decision, the RO granted a higher rating for the Veteran's COPD and asbestosis.  As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In January 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  
In March 2015 and August 2015, the Board remanded the claims for COPD and asbestosis for further development.

In a January 2016 rating decision, the RO again granted a higher rating for the Veteran's COPD and asbestosis.  The claim remained on appeal.  See AB, 6 Vet. App. at 35. 

In May 2016, the Board denied the claims for COPD and asbestosis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In June 2017, the Court vacated the May 2016 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the June 2017 Joint Motion, the Board's May 2016 decision was vacated for the following four deficiencies: not clarifying medical evidence, relying on an inadequate VA examination report, not accounting for potentially favorable evidence, and finding that a claim for a TDIU had not been raised.

As for the Board's failure in not clarifying medical evidence and relying on an inadequate VA examination report, remand is required to afford a VA examination.  As discussed by the parties, the examiner should attempt to provide clarification as to why post-bronchodilator test results were not indicated for the Veteran on pulmonary function tests (PFT) in January 2008, October 2008, August 2009, April 2010, and January 2014.  

As also discussed by the parties, the current severity of the Veteran's disability must be assessed by an examiner in light of a November 2015 examiner's findings that his PFTs did not accurately reflect his condition, and re-testing was needed when his cough had resolved.  While an August 2016 Disability Benefits Questionnaire (DBQ) has since been obtained, the provider was not provided with the Veteran's records in order to address the Court's concerns.  Additionally, the next higher rating under both applicable diagnostic codes (DCs), DC 6604 and DC 6833, contemplates the results of Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test results.  The provider did not conduct DCLO (SB) testing and stated it was not indicated for this case, at the exclusion of finding that it was not indicated for, or would not be valid for, the Veteran's condition.  To the contrary, as both DCs 6604 and 6833 contemplate a DLCO measurement, the Board finds the test is indicated for this case.  38 C.F.R. § 4.97(d)(2) requires the examiner to explain why the test would not be useful or valid for the Veteran if not conducted; an explanation was not given by the 2016 DBQ provider.  The provider also did not conduct exercise capacity testing, as also contemplated by the next higher rating under DCs 6604 and 6833 or explain its absence.  

As for the Board's failure to account for potentially favorable evidence, this matter will be addressed on readjudication of the claim.  As for the Board's failure to find that a TDIU claim was raised, the claim as been added to the appeal.  On remand, the RO should send the Veteran a VCAA notice letter for the claim, and the examiner should provide a pertinent opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice under 38 U.S.C. §5103(a) and 38 C.F.R. § 3.159(b) on the claim for a TDIU. 

2.  Afford the Veteran a VA examination to ascertain the current severity of the service-connected COPD and asbestosis, in accordance with the applicable worksheet for rating those disorders.  All opinions should be supported by a clear rationale.

The examiner must additionally address the following:

(i.)  As discussed by the Court, the examiner must attempt to provide clarification as to why post-bronchodilator test results were not indicated for this Veteran's condition on pulmonary function testing in January 2008, October 2008, August 2009, April 2010, and January 2014.

(ii.)  In addition to PFT testing, the examiner should conduct maximum exercise capacity testing or explain why such testing cannot or should not be conducted.  The examiner should also conduct DLCO (SB) testing or clearly explain why this test would not be useful or valid for the Veteran.

(iii.)  The examiner must describe the functional impact of the Veteran's service-connected disability on his ability to secure or follow substantially gainful employment.

In doing so, as raised by the Court, the examiner must consider the January 2014 VA examiner's finding that he could perform part-time sedentary work, including consideration of whether this could provide the Veteran with substantially gainful employment.  The examiner also must consider the November 2015 VA examiner's finding that the Veteran would have difficulty acquiring or maintaining employment because of his service-connected respiratory disorder, and that such difficulty would be heightened by his advanced age and comorbidities.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative should be provided a SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





